JUDGE GAYLE
delivered the opinion of the Court.
The trustees had a right to sue in their individual names on contracts made with them as trustees, and to treat the addition as mere description. But this suit was not brought in the names of the trustees to vvhom the bond was payable, but in the names of only two of the obligees, and of Terrell, Stockton and Davis, the successors of the other three. An action cannot be sustained in the names of the successors who were not parties to the contract, and had no legal interest in it. This kind of succession would give to the trustees the perpetuity of a corporation. The action should have been brought in the names of the trustees to whom, the obligation was given, or of the survivors of them. *
The judgement must be affirmed.